UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                               No. 95-7727



RONALD JERRY SAWYER,

                                                  Plaintiff - Appellant,

            versus

R. BRUCE,    Sergeant;    J.   EVANS;   MS.   MILLS,
Nurse,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-1429-AM)


Submitted:    January 11, 1996                Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ronald Jerry Sawyer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for a temporary restraining order. We have reviewed the

record and the district court's opinion, and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Sawyer v. Bruce, No. CA-95-1429-AM (E.D. Va. Oct. 11, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2